Name: 2004/639/EC: Commission Decision of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (notified under document number C(2004) 3364)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  agricultural policy;  tariff policy;  means of agricultural production
 Date Published: 2004-09-15; 2005-10-12

 15.9.2004 EN Official Journal of the European Union L 292/21 COMMISSION DECISION of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (notified under document number C(2004) 3364) (Text with EEA relevance) (2004/639/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down animal health requirements governing trade and imports into the Community of semen of domestic animals of bovine species (1), and in particular Article 8(1), Article 10(2) and Article 11(2) thereof, Whereas: (1) Commission Decision 90/14/EEC (2), lays down the list of third countries from which bovine semen may be imported. (2) Commission Decision 91/277/EEC (3), lays down health protection measures in respect of imports of deep-frozen bovine semen from Israel. (3) Commission Decision 94/577/EC (4), lays down animal health conditions and veterinary certification for the importation of bovine semen from third countries. (4) Following the modification of Directive 88/407/EEC by Council Directive 2003/43/EC (5), the recast of Commission decisions related to importation of semen of domestic animals of the bovine species into the Community is required. (5) The lists of semen collection and storage centres from which Member States shall authorise the importation of semen originating in third countries is established and updated in accordance with Article 9(1) of Directive 88/407/EEC which foresees that the up-to-date version of all lists be made available to the public. These lists are on the Internet at: http://europa.eu.int/comm/food/index_en.htm. (6) Directive 2003/43/EC amending Directive 88/407/EEC provides that as of 1 January 2005, semen of domestic animals of bovine species must be collected, processed and stored according to the new provisions introduced by Directive 2003/43/EC in order to be eligible to imports. (7) However, it is appropriate to authorise the continuing imports of stocks of semen of domestic animals of bovine species in accordance with the provisions of Directive 88/407/EEC, prior to the modification introduced by Directive 2003/43/EC. (8) Therefore, Article 2(2) of Directive 2003/43/EC provides that:  up until 31 December 2004, Member States shall authorise imports of semen of domestic animals of bovine species collected, processed, stored before 31 December 2004 and accompanied by a certificate in accordance with the models provided for before the amendments introduced by Directive 2003/43/EC,  after this date, Member States shall not authorise imports of semen of domestic animals of bovine species in accordance with the provisions formerly in force unless it was collected, processed and stored before 31 December 2004. (9) Consequently, it is necessary to provide a model certificate for imports of semen of domestic animals of the bovine species collected, processed and stored before 31 December 2004 and to be used as of 1 January 2005. (10) It is more convenient to gather, in the same act, all the information relating to the importation of semen of domestic animals of the bovine species (list of third countries authorised, veterinary requirements applying to importations and list of centres approved in those third countries), and to repeal Decisions 90/14/EEC, 91/277/EEC and 94/577/EC accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorise the importation from third countries listed in Annex I, of semen of domestic animals of the bovine species conforming to the conditions laid down in the model animal health certificate in Annex II, part 1 and accompanied by such a certificate duly completed. 2. However, as of 1 January 2005, Member States shall authorise the importation from third countries listed in Annex I, of semen of domestic animals of the bovine species, collected, processed and stored before 31 December 2004, conforming to the conditions laid down in the model animal health certificate in Annex II, part 2 and accompanied by such a certificate duly completed. 3. The semen referred to in paragraph 1 must be collected after the date of approval of the centre by the competent national authorities of the third countries concerned. Article 2 Decisions 90/14/EEC, 91/277/EEC and 94/577/EC are repealed. Article 3 This Decision shall apply from 18 September 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15). (2) OJ L 8, 11.1.1990, p. 71. Decision as last amended by Decision 2004/52/EC (OJ L 10, 16.1.2004, p. 67). (3) OJ L 135, 30.5.1991, p. 60. (4) OJ L 221, 26.8.1994, p. 26. Decision as last amended by Decision 2004/52/EC. (5) OJ L 143, 11.6.2003, p. 23. ANNEX I List of third countries from which Member States authorise importation of semen of domestic animals of the bovine species ISO code Country AU Australia CA Canada CH Switzerland NZ New Zealand RO Romania US United States of America ANNEX II Model veterinary certificates for imports PART 1 The following model certificate is applicable to imports of semen collected in accordance with Directive 88/407/EEC as amended by Directive 2003/43/EC PART 2 The following model certificate is applicable from 1 January 2005 for imports of stocks of semen collected, processed and stored before 31 December 2004 in accordance with the former conditions of Council Directive 88/407/EEC, and imported after that date in accordance with Article 2(2) of Directive 2003/43/EC.